Order entered September 17, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00058-CR
                                      No. 05-13-00059-CR

                                 WILLIAM SNOW, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F11-35377-S, F11-35664-S

                                            ORDER
          The Court GRANTS appellant’s September 5, 2013 motion to supplement the clerk’s

record.

          We ORDER the Dallas County District Clerk to file a supplemental clerk’s record that

contains the judicial confession for cause No. F11-35377-S within TEN (10) DAYS from the

date of this order.

          We DENY appellant’s second motion for extension of time to file appellant’s brief. In

our order dated September 4, 2013, we warned appellant that if the brief was not filed on or

before September 23, 2013, we would remove Nanette Hendrickson and the Dallas County
Public Defender’s Office as counsel and order the trial court to appoint new counsel to represent

appellant in these appeals. Appellant’s brief is due on or before September 23, 2013.


                                                    /s/    LANA MYERS
                                                           JUSTICE